DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed a communication dated 05/19/2022 in which claims 1, 8, and 15 have been amended. Thus, claims 1- 4, 7-11, 14-18, and 20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of  invoking transaction proposal without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a method, which recites a series of steps, e.g., receiving, by an ordering service in a blockchain network, an endorsed group invoke transaction proposal from a peer node, of a plurality of peer nodes, in the blockchain network, wherein the endorsed group invoke transaction proposal is endorsed by the peer node and is a combined execution of a plurality of smart contracts, corresponding to the plurality of peer nodes, on a same data record to be included in a blockchain of the blockchain network; disaggregating, by the ordering service, the endorsed group invoke transaction proposal into a plurality of individual endorsed transaction proposals corresponding to respective channels of the blockchain network; reaggregating, by the ordering service, the individual endorsed transaction proposals into channel-specific blocks corresponding to the plurality of peer nodes; and committing, by the ordering service, a transaction comprising the channel-specific blocks to the blockchain. These series of steps describe the abstract idea of invoking transaction proposal, which correspond to Certain Methods of Organizing Human Activity: commercial or legal interactions (with the exception of the italicized terms above). The system limitations, e.g., a peer node, plurality of peer nodes, ordering service, blockchain network, blockchain, smart contracts, and channel-specific blocks do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a peer node, plurality of peer nodes, ordering service, blockchain network, blockchain, smart contracts, and channel-specific blocks are no more than simply applying the abstract idea using generic computer elements. The additional elements of the system limitations listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)).Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements a peer node, plurality of peer nodes, ordering service, blockchain network, blockchain, smart contracts, and channel-specific blocks limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 8 and 15; and hence claims 8 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2, 9, and 16 are directed to a method, an apparatus, and non-transitory computer readable storage medium, respectively, which each smart contract, of the plurality of smart contracts, corresponds to a different portion of the same data record. Dependent claims 3, 10, and 17 are directed to a method, an apparatus, and non-transitory computer readable storage medium, respectively, which perform the step of registering, by the ordering service, a group identifier, record fields, and smart contract identifiers corresponding to the plurality of smart contracts. Dependent claims 4, 11, and 18 are directed to a method, an apparatus, and non-transitory computer readable storage medium, respectively, which perform the step of committing the plurality of smart contract level endorsed proposals to the blockchain as blocks of transactions further comprises: assigning a smart contract level endorsed proposal to a corresponding block based a channel assigned to the smart contract level endorsed proposal. Dependent claims 7, 19, and 20 are directed to a method, an apparatus, and non-transitory computer readable storage medium, respectively, which perform the step of committing, by the ordering service, the plurality of smart contract level endorsed proposals to the blockchain as blocks of transactions. These steps describe the abstract idea of invoking transaction proposal (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: commercial or legal interactions (with the exception of the italicized terms above). Thus, dependent claims 2-4, 7, 9-11, 14, 16-18, and 20 are directed to an abstract idea. The additional limitations of a processor, peer node, plurality of peer nodes, ordering service, blockchain network, blockchain, block, blocks of transactions, channel, smart contract level endorsed proposal, smart contracts, and endorsed smart contracts are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: processor, peer node, plurality of peer nodes, ordering service, blockchain network, blockchain, block, blocks of transactions, channel, smart contract level endorsed proposal, smart contracts, and endorsed smart contracts, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-4, 7, 9-11, 14, 16-18, and 20 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-4, 7, 9-11, 14, 16-18, and 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-4, 7, 9-11, 14, 16-18, and 20 are directed to an abstract idea. Thus, claims 1- 4, 7-11, 14-18, and 20 are not patent-eligible.
Response to Arguments 
With respect to the 35 U.S.C. 112(b) rejection of claims 1- 4, 7-11, 14-18, and 20 , Examiner has withdrawn the rejection of claims 1-4 and 7 in view of Applicants’ arguments/ remarks made in an amendment filed on 05/19/2022. 
Furthermore, Applicants stated that “Applicants hope the Examiner will take Applicants concerns seriously and either withdraw the 112 rejections in the face of Applicants arguments, or, should the Examiner persist in these allegations, actually address Applicants arguments so that prosecution can move forward.” Examiner disagrees with Applicants statement and notes that the Examiner have always taken Applicants concerns seriously and actually addressed Applicants arguments so that prosecution can move forward. 
Applicants’ arguments filed on 05/19/2022 have been fully considered, but are not persuasive due to the following reasons:
With respect to the rejection of claims 1- 4, 7-11, 14-18, and 20 under 35 U.S.C. 101, Applicants’ arguments are moot in view of the grounds of rejections presented above in this office action.
Applicants argue that “the present claims, like Enfish, are directed to a data structure that improves the operation of a computer system. Therefore, the present claims are not directed to an abstract idea. But rather, they are focused on improving the operation of a computer (i.e., blockchain).” As previously noted in a Final Rejection (dated 02/24/2022), Examiner respectfully disagrees because unlike Enfish, LLC v. Microsoft Corporation, the claim does not provide improvement to computer function. However, the claim simply applies an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Furthermore, Examiner disagrees with Applicants assertion that “the claims recite a disaggregation/reaggregation process that result in an improvement in blockchain technologies and is more complex than merely reciting the performance of a known business practice on the Internet and is understood as being necessarily rooted in computer technology in order to solve a specific problem in the realm of computer networks, as in SRI.” Examiner disagrees with the above quoted assertion because the disaggregating and reaggregating recited steps simply utilizes a computer (blockchain network, peer nodes, channel-specific blocks, channels of the blockchain network, and ordering services) as a tool to implement the abstract idea without transforming the abstract idea into a practical application, and not improving the operation of a computer.
Furthermore, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Furthermore, Examiner respectfully notes that “disaggregating, by the ordering service, the endorsed group invoke transaction proposal into a plurality of individual endorsed transaction proposals corresponding to respective channels of the blockchain network” and “reaggregating, by the ordering service, the individual endorsed transaction proposals into channel-specific blocks corresponding to the plurality of peer nodes ” steps make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
With respect to Step 2A, Prong 2, Applicants argue that “the present claims provide an improvement in the functioning a blockchain computer system. Thus, even if the clams were directed to " organizing human activity", as alleged by the Examiner — a point Applicants do not concede — such judicial exception is clearly integrated into a practical application, and is therefore subject matter eligible….The present claims provide an improvement in the functioning a blockchain computer system by optimizing consumer access operations of blockchain data records and lowering the amount of network congestion due to bundling performed in the group-invoke proposal. Thus, the claims are clearly directed to “Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field.”” 
Examiner respectfully disagrees. As previously noted, Examiner respectfully notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, endorsing (supporting or verifying), disaggregating, reaggregating, aggregating, transferring, and storing transactional data/documents (e.g., transaction proposal) simply amount to the abstract idea of invoking transaction proposal. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of invoking transaction proposal and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited commercial or legal interaction concept) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application. Additionally, Examiner respectfully notes that there is no improved technology in simply disaggregating and reaggregating transactional data/documents (e.g., transaction proposal). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all, instead; Applicants have  simply provided a business method practice of storing and processing data on a database, and no technical solution or improvement has been disclosed. This is merely processing transaction data (proposals) (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, these arguments are not persuasive.
Applicants argue that “Even if the Examiner where to maintain the claims are not integrated into a practical application of the judicial exception, the claims would be directed to substantially more than the abstract idea.”
Examiner respectfully disagrees. As previously discussed, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Moreover, Examiner respectfully notes that, unlike the Applicant’s cited cases of Speed Track, Intellectual Ventures, and DDR Holdings, the claimed invention does not provide a technical solution to a technical problem that is Internet-centric. The claims simply running lines of code that are stored on a blockchain and automatically execute when predetermined terms and conditions are met. There is no technical problem identified and there is no technical solution claimed. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1- 4, 7-11, 14-18, and 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693